DETAILED ACTION
This office action is in response to an amendment filed 1/21/2022 wherein claims 1-3, 6, and 8-10 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has cancelled claims 4 and 5 such that the prior rejection under 35 U.S.C. 112(a) is rendered moot. 
Applicant's arguments filed 1/21/2022 with respect to Ikehara have been fully considered but they are not persuasive.
Applicant argues on page 8-10 that Ikehara does not disclose generating a visible image for projection based on first infrared light and second infrared light. Specifically, applicant argues "Firstly, in Ikehara, after the control apparatus 6 performs calculation, projector 5 is utilized to project an image on the tissue BT according to the photographed image data provided by the input apparatus 32, which is different from claim 1 that generates a venous image data according to the first infrared light (incident) and the second infrared light (reflection) and project an image to the target." The examiner respectfully disagree. 
	Although applicant argues that Ikehara does not disclose generating a venous image for subsequent projection according to first/incident infrared light and second/reflection infrared light, as noted in the non-final office action Ikehara does disclose this feature. Per applicant's arguments and the instant application's disclosure, the claimed "first infrared light" represents light that illuminates the target and the claimed "second infrared light" represents that same light having been reflected by the target and received by an "image capture module". This is what Ikehara discloses (examiner's comments/notes are in bold):
[0043] The irradiator 2 irradiates the tissue BT of the organism with a detection light L1. The irradiator 2 includes a light source 10 that emits infrared light (NOTE: this is equivalent to "first infrared light" output to a "target surface") as one example. The light source 10 includes, for example, an infrared LED (an infrared-emitting diode) and emits infrared light as the detection light L 1. Compared with a laser light source, the light source 10 emits the infrared light with a wide wavelength range. As one example, the light source 10 emits the infrared light in the wavelength range including a first wavelength, a second wavelength, and a third wavelength. For example, the control apparatus 6 controls the emission of the infrared light in each wavelength range. The first wavelength, the second wavelength, and the third wavelength, which will be described later, are wavelengths used to calculate information on a specific component in the tissue BT. The light source 10 may include a solid light source other than the LED and may include a lamp light source such as a halogen lamp.
[0044] For example, the light source 10 is fixed such that a region irradiated with the detection light (an irradiated region with the detection light) does not move. The tissue BT is arranged at the irradiated region with the detection light. For example, the light source 10 and the tissue BT are arranged such that the relative position is not changed. In this embodiment, the light source 10 is supported independent from the optical detector 3 and supported independent from the projector 5. The light source 10 may be fixed integrally with at least one of the optical detector 3 and the projector 5.
[0046] The optical detector 3 detects light (radiated light and detection light) radiated from the tissue BT irradiated with the detection light L1. The light via the tissue BT includes at least a part of light reflected by the tissue BT, light transmitting the tissue BT, and light scattered on the tissue BT (NOTE: this is equivalent to "second infrared light" that is "reflected by the target surface"). In this embodiment, as one example, the optical detector 3 is an infrared sensor that detects the infrared light reflected by and scattered on the tissue BT. The optical detector 3 may also be a sensor that detects light other than the infrared light.
[0047] In this embodiment, as one example, the optical detector 3 separately detects the infrared light at the first wavelength, the infrared light at the second wavelength, and the infrared light at the third wavelength. As one example, the optical detector 3 includes a photographing optical system (a detecting optical system) 11, an infrared filter 12, and an image sensor 13.
[0048] As one example, the photographing optical system 11 includes one or two or more optical elements (for example, lens) and can form the image (the photographed image) of the tissue BT irradiated with the detection light L1 (NOTE: this is equivalent to generating an image "according to the first infrared light and the second infrared light"). As one example, the infrared filter 12 lets the infrared light in a predetermined wavelength range among the lights passing through the photographing optical system 11 through and cuts off the infrared light in a wavelength range other than the predetermined wavelength range. As one example, the image sensor 13 detects at least a part of the infrared light radiated from the tissue BT via the photographing optical system 11 and the infrared filter 12.
	It is apparent from the disclosure above that Ikehara discloses a light source for illuminating a target surface with infrared light ("first infrared light") wherein light that is reflected by the target surface ("second infrared light") is received by an image sensor. As the image is generated based on the light 
[0057] The image creator 4 disposed in the control apparatus 6 creates image data regarding the tissue BT using the detection result by the optical detector 3 obtained by the data obtaining unit. The image data regarding the tissue BT includes, for example, the photographed image data of the entire tissue BT and data of a component image (for example, an image of a site where an amount of water content is large) corresponding to the affected part. The projection image projected on the tissue BT, as will be described later, is created by the image creator 4 in the controller performing an arithmetic operation on the detection result by the optical detector 3.
	Thus it is clear that the created/photographed image data is directly from the results of the optical detector. Furthermore, the examiner notes that the claimed "visible light image" as claimed requires that it is "based on the venous image". As noted in the rejection, Ikehara discloses in ¶0068-¶0078 that a component image is created based on the photographed image received from the optical detector. Although applicant argues that the component image for projection of Ikehara may be obtained from "the image creator 4", it is clear that the image creator creates the component image "based on" the photographed image (which is based on projected/reflected infrared light). Thus the arguments with respect to Ikehara are not persuasive. 
	Applicant additionally argues that Harris does not disclose a filter rotating about a central axis to switch between filter regions. Specifically applicant argues "Moreover, in Harris, the optical filters are preconfigured on different light emitters, and therefore Harris fails to teach that the same optical path is switched to different filter regions. In light of the above, Harris does not completely teach the feature reciting "the first filter region cuts into a transmitting path of the third light in the first time period, and the second filter region cuts into a transmitting path of the fourth light in the second time period" in claim 1." The examiner notes that applicant is referencing one embodiment of Harris. Harris additionally discloses 
[0170] In some embodiments, multiple optical filters can be used. For example, if the light source 202 includes multiple light emitter types, multiple optical filters can be used that are configured to transmit wavelengths of light associated with the corresponding light emitter. In some embodiments, a first optical filter can transmit the wavelengths of light emitted by the first light emitter and can attenuate other wavelengths of light, a second optical filter can transmit the wavelengths of light emitted by the second light emitter and can attenuate other wavelengths of light, and a third optical filter can transmit the wavelengths of light emitted by the third light emitter and can attenuate other wavelengths of light. The optical filters can be disposed over different light sensor portions associated with the different light emitter types, or a single light sensor portion can be used and the optical filters can be actuated (e.g., using a filter wheel) or switched in synchronization with the light emitters so that the first optical filter is disposed to filter light for the light sensor at the first time, the second optical filter is disposed to filter light for the light sensor at the second time, and the third optical filter is disposed to filter light for the light sensor at the third time.
	The examiner additionally notes that color wheels are unquestionably known in the art and used to rotate filter portions into the optical axis of a sensor/illuminator. As this is newly amended language, see below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikehara et al. (US 2018/0288404) (hereinafter Ikehara) in view of Harris et al. (US 2014/0039309) (hereinafter Harris) in view of Parulski et al. (US 4,967,264) (hereinafter Parulski).

In regard to claim 1, Ikehara discloses a venous positioning projector [¶0234; projector that irradiates a biological tissue with visible light. ¶0003; irradiates a body tissue with infrared to obtain a video of a subdermal vessel based on the infrared reflected by the body tissue. This apparatus projects a visible optical image of the subdermal vessel on a surface of the body tissue. Thus, doctors and nurses can visibly confirm even a blood vessel hard to be visually recognized at a part to which an injection is to be punctured], comprising: 
	an infrared light source module, configured to output a first infrared light to a target surface [¶0043-¶0044; The irradiator 2 includes a light source 10 that emits infrared light as one example. The light source 10 includes, for example, an infrared LED (an infrared-emitting diode) and emits infrared light as the detection light L... tissue BT is arranged at the irradiated region with the detection light. Fig.5; tissue (BT) irradiated with light (L1) from light source (10)]; 
	a light splitting element, disposed on a transmitting path of a second infrared light reflected by the target surface [Fig.5; wavelength selection mirror (23) receives light originating from the light sources (10) after being reflected by the tissue (BT). ¶0085;  wavelength selection mirror 23 is, for example, a dichroic mirror or a dichroic prism. wavelength selection mirror 23 has a property where the detection light emitted from the light source 10 in the irradiator 2 transmits and the visible light emitted from the light source 20 in the projector 5 is reflected. For example, the wavelength selection mirror 23 has a property where light in an infrared region transmits and light in a visible region is reflected. ¶0046; optical detector 3 detects light (radiated light and detection light) radiated from the tissue BT irradiated with the detection light L1. The light via the tissue BT includes at least a part of light reflected by the tissue BT, light transmitting the tissue BT, and light scattered on the tissue BT]; 
	an infrared light image capture module [¶0046; optical detector 3 detects light (radiated light and detection light) radiated from the tissue BT irradiated with the detection light L1...  optical detector 3 is an infrared sensor], comprising a filter and an infrared light image capture element [¶0047-¶0048; optical detector 3 includes a photographing optical system (a detecting optical system) 11, an infrared filter 12, and an image sensor 13... image sensor 13 detects at least a part of the infrared light radiated from the tissue BT via the photographing optical system 11], wherein the second infrared light transmitted to the light splitting element is transmitted to the filter through the light splitting element [Fig.5; light reflected from the tissue BT passes through the wavelength selection mirror (23) and enters the infrared filter (12)], the filter allows the second infrared light to pass through [¶0051; first filter, the second filter, and the third filter are arranged according to the array of the light receiving elements such that the infrared lights entering the respective light receiving elements pass through any one of the first filter, the second filter, and the third filter], and the infrared light image capture element is disposed on the transmitting path of the second infrared light passing through the filter and receives the second infrared light [Fig.5; image sensor (13) is on the same optical axis (11a) as the wavelength selection mirror (23) wherein the image sensor (13) receives light reflected by the tissue (BT). ¶0048; image sensor 13 detects at least a part of the infrared light radiated from the tissue BT via the photographing optical system 11 and the infrared filter 12]; 
	a processor, coupled to the infrared light source module and the infrared light image capture element [¶0041; control apparatus (the image processing apparatus) 6 is constituted of a CPU (a processor) and a computer, includes a controller including an image creator 4 and a memory (storage apparatus) 14, and controls their behaviors in the image processing system 1. Fig.5; control apparatus coupled with the projector (5), the optical detector (3). ¶0043; control apparatus 6 controls the emission of the infrared light in each wavelength range], wherein the processor generates venous image data according to the first infrared light and the second infrared light [¶0057-¶0058; image creator 4 disposed in the control apparatus 6 creates image data regarding the tissue BT using the detection result by the optical detector 3 obtained by the data obtaining unit... calculator 15 uses a distribution of the optical intensity for the wavelength of the light (such as the infrared light and the fluorescent) detected by the optical detector 3 to calculate the information on the component of the tissue BT. ¶0059-¶0068]; and 
	a visible light projection module [¶0079; projector 5 includes a projection optical system 7 that scans the tissue BT with a visible light L2], coupled to the processor [¶0078; control apparatus 6 controls a timing at which the projector 5 projects the component image] and generating a visible light based on the venous image data [¶0078; image creator 4 stores the created component image data in the memory 14. The control apparatus 6 supplies the component image data created by the image creator 4 to the projector 5 and causes the projector 5 to project the component image on the tissue BT to highlight the specific part (for example, the above-described first part and second part) in the tissue BT], wherein the light splitting element is further disposed on a transmitting path of the visible light, and the visible light is transmitted to the target surface through the light splitting element to generate a venous image [Fig.5; light generated by the projector (5) enters the wavelength selection mirror (23) and is subsequently transmitted to the tissue (BT) as a visible light projection (42). ¶0085; wavelength selection mirror (a wavelength selector) 23 is an optical member that guides the laser beam deflected by the scanner 22 onto the tissue BT... wavelength selection mirror 23 has a property where the detection light emitted from the light source 10 in the irradiator 2 transmits and the visible light emitted from the light source 20 in the projector 5 is reflected]; wherein 
	the infrared light image capture module and the visible light projection module share an optical axis between the light splitting element and the target surface [Fig.5; after the wavelength selection mirror (23) the light emitted by the projector (5) and has the same optical axis (7a) as the optical detector (3). ¶0087; optical axis 11 a of the photographing optical system 11 is configured coaxially with the optical axis 7 a on the light-emitting side of the projection optical system 7], 
[Fig.5; multiple light sources (10). ¶0179; plurality of light sources including a light source 10 a, a light source 10 b, and a light source 10 c], the at least one first light-emitting element and the at least one second light-emitting element are disposed on opposite sides of the optical axis [Fig.5; light sources (10) on opposite side of optical axis (7a)], the first infrared light comprises a first light output by the at least one first light-emitting element and a second light output by the second light-emitting element [¶0180-¶0181; control apparatus 6 sets the irradiator 2 in a first state in which the light source 10 a is lit up and the light source 10 b and the light source 10 c are lit out. In the first state, the tissue BT is irradiated with the infrared light at the first wavelength emitted from the irradiator 2...  control apparatus 6 sets the irradiator 2 in a second state in which the light source 10 b is lit up and the light source 10 a and the light source 10 c are lit out. While setting the irradiator 2 in the second state, the control apparatus 6 causes the optical detector 3 to photograph the tissue BT and obtains photographed image data of the tissue BT irradiated with the infrared light at the second wavelength from the optical detector 3], the first light and the second light have different central wavelengths [¶0179; all of the light source 10 a, the light source 10 b, and the light source 10 c include LEDs emitting infrared light, and the wavelengths of the emitted infrared lights are mutually different. As one example, the light source 10 a emits infrared light in a wavelength range containing the first wavelength but not containing the second wavelength and the third wavelength. As one example, the light source 10 b emits infrared light in a wavelength range containing the second wavelength but not containing the first wavelength and the third wavelength], the at least one first light-emitting element and the at least one second light-emitting element are turned on in a first time period and a second time period, respectively [Fig.19, ¶0220-¶0225; In the first period T1, the control apparatus 6 lights up the laser light source 151 a for the first wavelength. In the first period T1, the control apparatus 6 lights out the laser light source 151 b for the second wavelength and the laser light source 151 c for the third wavelength.... In the second period T2, the control apparatus 6 lights up the laser light source 151 b for the second wavelength. In the second period T2, the control apparatus 6 lights out a laser light source 151 a for the first wavelength and the laser light source 151 c for the third wavelength. ¶0180-¶0181], the ¶0220-¶0225; laser beam at the first wavelength emitted from the laser light source 151 a scans the entire region in the scanning range on the tissue BT. The control apparatus 6 obtains first detection image data equivalent to the result detected by the optical detector 3 in the first period T1 from the optical detector 3... laser beam at the second wavelength emitted from this laser light source 151 b scans the entire region in the scanning range on the tissue BT. The control apparatus 6 obtains second detection image data equivalent to the result detected by the optical detector 3 in the second period T2 from the optical detector 3], the filter comprises a first filter region and a second filter region [¶0050; infrared filter 12 includes a first filter, a second filter, and a third filter], the first filter region allows the third light to pass through and filters the fourth light [¶0050; first filter lets the infrared light at the first wavelength through but cuts off the infrared lights at the second wavelength and the third wavelength], the second filter region allows the fourth light to pass through and filters the third light [¶0050;  second filter lets the infrared light at the second wavelength through but cuts off the infrared lights at the first wavelength and the third wavelength], the first time period and the second time period are mutually exclusive [Fig.19, ¶0220-¶0225; In the first period T1, the control apparatus 6 lights up the laser light source 151 a for the first wavelength. In the first period T1, the control apparatus 6 lights out the laser light source 151 b for the second wavelength and the laser light source 151 c for the third wavelength.... In the second period T2, the control apparatus 6 lights up the laser light source 151 b for the second wavelength. In the second period T2, the control apparatus 6 lights out a laser light source 151 a for the first wavelength and the laser light source 151 c for the third wavelength. ¶0180-¶0181].
	Although Ikehara discloses a filter may including multiple filter regions wherein each filter region allows for a different wavelength range to pass, Ikehara does not explicitly disclose the first filter region cuts into a transmitting path of the third light in the first time period, and the second filter region cuts into a transmitting path of the fourth light in the second time period. Additionally, although Ikehara discloses two infrared light sources arranged on opposite sides of the camera/projector optical axis as well as providing sequential and non-overlapping timing of  multiple infrared light sources, Ikehara does not describe within 
	an infrared light source module, configured to output a first infrared light to a target surface [¶0108; light source can be configured to emit near infrared (NIR) light. ¶0158; system can include a light source 202, such as an array of light emitting diodes (LEDs), that is configured to emit light onto a target area 204, such as an arm or other portion of a patient's body that includes one or more blood vessels 206 (e.g., veins)... near infrared (NIR) light can be used, e.g., having wavelengths between about 700 nm and about 1000 nm]; 
	an infrared light image capture module [¶0121; light sensor can be configured to generate the signal responsive to near infrared (NIR) light. ¶0159; system can include a light sensor 208 (e.g., a camera) that is sensitive to the one or more wavelengths of light emitted by the light source so that the light sensor can generate an image of the target area in which the veins are visible], comprising a filter and an infrared light image capture element [¶0169-¶0170; optical filter can be disposed in front of a camera lens or behind the camera lens (e.g., over the light sensor)... optical filters can be disposed over different light sensor portions associated with the different light emitter types, or a single light sensor portion can be used. ¶0166; light sensor 208 can include multiple light sensor portions (e.g., as subpixels of the light sensor 208)];
	the infrared light source module comprises at least one first light-emitting element and at least one second light-emitting element [Fig.21; two light sources (120). ¶0161-¶0162; NIR light (e.g., light having a wavelength between about 700 nm to about 1000 nm)... 2, 3, or 4 types of light emitters (e.g., LED sets) can be used to emit light of different wavelengths ranging from about 700 nm to about 1000 nm], the at least one first light-emitting element and the at least one second light-emitting element are disposed on opposite sides of the optical axis [Fig. 21; light sources (120) on opposite sides of camera (118) ¶0208; FIG. 20 shows an example embodiment of a vein imaging system 100... vein imaging system 100 can have features that are the same or similar to the other imaging systems disclosed herein, and the disclosure relating to other imaging systems can relate to the system 100 as well... FIG. 21 shows the back side of the movable member 104 (which is hidden from view in FIG. 20)... one or more light sources 120 (e.g., NIR light sources as discussed herein)], the first infrared light comprises a first light output by the at least one first light-emitting element and a second light output by the second light-emitting element, the first light and the second light have different central wavelengths [¶0083; system can include a light source configured to direct light onto a target area that comprises one or more veins and other tissue around the veins. The light source can include a first light emitter configured to emit light of a first wavelength, a second light emitter configured to emit light of a second wavelength that is different than the first wavelength... receive light from the target area and a controller configured to generate an image of the target area from the light received by the light sensor], the at least one first light-emitting element and the at least one second light-emitting element are turned on in a first time period and a second time period, respectively [¶0165; the light emitters can be pulsed sequentially. For example, at a first time, the first light emitter can be turned on while the second and third light emitters are turned off, and the light sensor can generate a first image at the first time using the light from the first light emitter. At a second time, the second light emitter can be turned on while the first and third light emitters are turned off, and the light sensor can generate a second image at the second time using the light from the second light emitter], the second infrared light comprises a third light and a fourth light that are reflected by the target surface in the first time period and the second time period, respectively [¶0108; light source can be configured to emit near infrared (NIR) light. The support member can be configured to position the light sensor to receive light that is reflected or scattered by the infusion site. claim 195; illuminating the tissue surrounding the infusion site with near infrared (NIR) light of a first wavelength during a first time, receiving light of the first wavelength reflected or scattered from the tissue onto one or more light sensors, illuminating the infusion site with near infrared (NIR) light of a second wavelength during a second time, receiving light of the second wavelength reflected or scattered from the tissue onto the one or more light sensors. ¶0165], the filter comprises a first filter region and a second filter region, the first filter region allows the third light to pass through and filters the fourth light, the second filter region allows the fourth light to pass through and filters the third light [¶0170; first optical filter can transmit the wavelengths of light emitted by the first light emitter and can attenuate other wavelengths of light, a second optical filter can transmit the wavelengths of light emitted by the second light emitter and can attenuate other wavelengths of light], the first filter region cuts into a transmitting path of the third light in the first time period, and the second filter region cuts into a transmitting path of the fourth light in the second time period [¶0170; single light sensor portion can be used and the optical filters can be actuated (e.g., using a filter wheel) or switched in synchronization with the light emitters so that the first optical filter is disposed to filter light for the light sensor at the first time, the second optical filter is disposed to filter light for the light sensor at the second time], the first time period and the second time period are mutually exclusive [¶0165; at a first time, the first light emitter can be turned on while the second and third light emitters are turned off, and the light sensor can generate a first image at the first time using the light from the first light emitter. At a second time, the second light emitter can be turned on while the first and third light emitters are turned off, and the light sensor can generate a second image at the second time using the light from the second light emitter],
	wherein the filter rotates to switch between different filter regions on the same optical path [¶0170; a single light sensor portion can be used and the optical filters can be actuated (e.g., using a filter wheel) or switched in synchronization with the light emitters so that the first optical filter is disposed to filter light for the light sensor at the first time, the second optical filter is disposed to filter light for the light sensor at the second time, and the third optical filter is disposed to filter light for the light sensor at the third time].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the projector disclosed by Ikehara with the rotating/"cut-in" filter as disclosed by Harris in order to allow use of a single light sensor portion for capturing all the necessary images of different wavelengths [Harris ¶0169-¶0170]. As disclosed by Harris, multiple optical filters with different pass-bands can be placed over camera/light sensor portions (similar to Ikehara) or alternatively, a filter wheel can be rotated in synchronization with respective light sources such that a single sensor portion can be used for capturing all the infrared images (like the instant claim). One of ordinary skill in the art would readily appreciate that this can result in a design alternative that allows for improved resolution and reduced image sensor complexity, as the entirety of a sensor can be used for capturing each image as compared to only using a small portion of a sensor for capturing each image. 

	wherein the filter rotates about a central axis to switch between different filter regions on the same optical path [column 2, lines 16-37;  color filter wheel which is rotatably mounted perpendicular to a color image beam and an image sensor formed from an array of photosensitive elements for generating signals indicative of the component of the color image beam incident thereon. Fig.1; color filter wheel rotates filter regions into the same imaging/optical path. column 3, lines 51-66; color wheel 12 is rotatable about the axis denoted A--A' by a motive means not shown. An image from an image plane 18 is directed through an optical lens system 16 along an optical axis B--B'. The axis A--A' of the color wheel 12 is positioned parallel to the optical axis B--B' at a distance which permits the color filters 14 to intersect the optical axis when the wheel 12 is rotated. A filter 20 is optionally interposed in the optical axis B--B' to intercept the image passing through the filters. The filter 20 is a color selective blur filter. Positioned along the optic axis B--B' behind the blur filter 20 is a monochrome CCD sensor 22. The sensor 22 incorporates an array of imaging cells spaced apart by a horizontal distance D].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a color wheel rotating about a central axis as disclosed by Parulski in order to implement a standard filter wheel, which permits a single entire sensor to capture full resolution images of each wavelength component, thereby improving resolution [Parulski column 1, line 14 through column 2, line 43, column 3, line 51 through column 4, line 21]. As disclosed by Parulski and as can readily be appreciated by one of ordinary skill in the art, having separate filters over regions of an image sensor would result in each color channel having a reduced resolution as compared to the entirety of an image sensor capturing the color channel. 
	Specifically, as noted above and throughout the reference as a whole, Ikehara discloses a system for capturing images of tissue under a target's skin, generating images based thereon, and projecting said generated images back onto the skin's surface. Multiple infrared light sources project infrared light towards the target (i.e. the claimed "first infrared light") wherein light is reflected by the target (i.e. the claimed "second infrared light") and is captured by a camera. Various optical elements noted above 
	Although Ikehara shows in various Figures (including Fig.5) that multiple light sources are opposite to the optical axis as well as turning on light sources in a sequential and non-overlapping manner, as Ikehara does not explicitly describe within a single embodiment that the opposite light sources in Fig.5 specifically are turned on in a sequential and non-overlapping manner the Examiner cannot say that Ikehara anticipates this feature. Additionally, although Ikehara discloses a filter with various wavelength regions for capturing the images in synchronization with the light sources, Ikehara is silent on the filters "cutting-in" during each respective time period. Thus Harris has been relied upon.
	Harris, like Ikehara, discloses capturing images using various infrared light sources, generating images based thereon, and projecting the generated images onto a target's skin's surface thereby allowing visualization of veins. As cited above, light sources can be turned on in a sequential and non-overlapping manner wherein when a first light source is on, a second light source is off and when the second light source is on, the first light source is off. As noted in ¶0162, any number of light emitters can be used including only 2 (like the instant invention). Harris further discloses as noted above various designs of the system including multiple designs that have light sources on opposite sides of a camera/light sensor. Harris states in ¶0209 that the light sources shown in Fig.21 may be the NIR light sources discussed in the other embodiments and thus the light sources shown in Fig.21 may be NIR light sources with the sequential and non-overlapping illumination patterns as noted above. Harris further discloses the use of a filter wheel that rotates and "cuts-in" as appropriate as an alternative to having different filter regions placed over different light sensor regions (like the system of Ikehara). As noted by 
	The examiner notes that one of ordinary skill would likely assume the filter wheel of Harris rotates about a central axis, as this is conventional in filter wheels and it is unclear as to how the filter wheel of Harris would work if it was not rotated about a central axis. Nevertheless, as Harris does not show such a configuration Parulski has been relied upon. Parulski shows a filter wheel used in a CCD (both Ikehara and Harris disclose the image sensor may be a CCD) wherein the filter wheel is rotated about a central axis to sequentially insert the filter wheel into the same optical path of the image sensor. As disclosed by Parulski, this allows full resolution images of each wavelength to be captured, thus allowing for high resolution imaging. Additionally, one of ordinary skill in the art would appreciate that multiple image sensors with multiple filters overlaid thereon can increase the cost of the system, as additional image sensors would result in increased cost. By using a filter wheel that rotates about a central axis, images of each color channel can be captured in full resolution wherein the filter can be properly and sequentially switched in order to align each filter region with the optical axis of the image sensor. Thus accurate and high resolution imaging of multiple wavelengths can be achieved. 

In regard to claim 2, Ikehara in view of Harris in view of Parulski discloses the venous positioning projector according to claim 1. Ikehara further discloses, 
	wherein the light splitting element is located outside a transmitting path of the first infrared light [Fig.5; wavelength selection mirror (23) outside transmitting path of the infrared light sources (10)], and the light splitting element is a polarization light splitting element or a dichroic element [¶0085; wavelength selection mirror 23 is, for example, a dichroic mirror or a dichroic prism].

In regard to claim 3, Ikehara in view of Harris in view of Parulski discloses the venous positioning projector according to claim 1. Ikehara further discloses, 
 [¶0179; all of the light source 10 a, the light source 10 b, and the light source 10 c include LEDs emitting infrared light].

In regard to claim 6, Ikehara in view of Harris in view of Parulski discloses the venous positioning projector according to claim 1. Ikehara in view of Harris in view of Parulski further discloses, 
	wherein a central wavelength of the first infrared light is 850±5 nm or 940±5 nm [Harris ¶0012; second wavelength can be between about 800 nm and about 900 nm, and the third wavelength can be between about 900 nm to about 1100 nm. Ikehara ¶0043; light source 10 emits the infrared light in the wavelength range including a first wavelength, a second wavelength, and a third wavelength. For example, the control apparatus 6 controls the emission of the infrared light in each wavelength range].
	See claim 1 for motivation to combine. The examiner notes that "between about 800 nm and 900 nm" includes "850±5 nm". Additionally one of ordinary skill would readily appreciate from the disclosures of Ikehara and Harris that it is clear whatever infrared wavelength that is desirable for the particular application can be generated by the light sources. 

In regard to claim 8, Ikehara in view of Harris in view of Parulski discloses the venous positioning projector according to claim 1. Ikehara in view of Harris in view of Parulski further discloses, 
	wherein central wavelengths of the first light and the third light are 850±5 nm, and central wavelengths of the second light and the fourth light are 940±5 nm [Harris ¶0012; second wavelength can be between about 800 nm and about 900 nm, and the third wavelength can be between about 900 nm to about 1100 nm. Ikehara ¶0043; light source 10 emits the infrared light in the wavelength range including a first wavelength, a second wavelength, and a third wavelength. For example, the control apparatus 6 controls the emission of the infrared light in each wavelength range].
	See claim 1 for motivation to combine. The examiner notes that "between about 800 nm and 900 nm" includes "850±5 nm" and "between about 900 nm and 1100 nm" includes "940±5 nm". Additionally one of ordinary skill would readily appreciate from the disclosures of Ikehara and Harris that it is clear 

In regard to claim 9, Ikehara in view of Harris in view of Parulski discloses the venous positioning projector according to claim 1. Ikehara further discloses, further comprising: 
	a reflection element, disposed on the transmitting path of the visible light and located outside a transmitting path of the first infrared light [¶0081-¶0083; projection optical system 7 guides the laser beam emitted from the light source 20 ... first scanning mirror 24 is arranged at a position where the laser beam emitted from the light source 20 enters... second scanning mirror 26. Fig.5; mirrors (24, 26) on transmitting path of projector's light source (20) and outside transmitting path of the light sources (10)], wherein the visible light is transmitted to the light splitting element through the reflection element [¶0081-¶0085; wavelength selection mirror (a wavelength selector) 23 is an optical member that guides the laser beam deflected by the scanner 22 onto the tissue BT. The laser beam reflected by the second scanning mirror 26 is reflected by the wavelength selection mirror 23 and irradiated on the tissue BT. Fig.5; visible light from the projector light source (20) enters mirrors (24, 26) and is transmitted to the wavelength selection mirror (23)]. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikehara et al. (US 2018/0288404) (hereinafter Ikehara) in view of Harris et al. (US 2014/0039309) (hereinafter Harris) in view of Parulski et al. (US 4,967,264) (hereinafter Parulski) in view of Vayser et al. (US 2021/0145536) (hereinafter Vayser).

In regard to claim 10, Ikehara in view of Harris in view of Parulski discloses the venous positioning projector according to claim 1. Ikehara further discloses, further comprising: 
	the venous positioning projector... and the processor controls on and off of the infrared light source module [¶0200-¶0225].
	Neither Ikehara nor Harris nor Parulski explicitly disclose a sensor module, sensing an orientation of the venous positioning projector, wherein the sensor module is coupled to the processor, and the based on a sensing result of the sensor module. However Vayser discloses, 
	a sensor module, sensing an orientation of the venous positioning projector [¶0074; inertial measurement unit (IMU) 112 which may contain one or more motion and/or orientation sensor(s) such as accelerometers, gyros, and magnetometers. ¶0084;  blood vessels. ¶0061; projector then projects the scaled augmented image onto the object], wherein the sensor module is coupled to the processor [¶0014; a projector operably coupled to the processor, the processor configured to project augmented image information onto the physical object], and the processor controls on and off of the infrared light source module [¶0022; light source is an infrared capable light source and the light sensor is capable of detecting infrared light] based on a sensing result of the sensor module [¶0030; imaging system further comprises a light, wherein the processor disables the light if the IMU detects that the imaging system is moving more than predefined threshold amount or misoriented. ¶0081;  IMU 112 operably coupled with the processing unit 104 to shut-off the projector(s) 108, and/or light source(s) 116A, 116B, 116C, 117 when the detected system orientation deviates from an established range].
	Vayser, like Ikehara and Harris, discloses a projector, an infrared light source, and a camera wherein images captured by the camera are processed into visible images and projected on a surface. As noted in ¶0022 the light source can be an infrared light source and the camera can be an infrared sensitive light sensor (again, like Ikehara and Harris). As described above an internal measurement unit can track the position/orientation of the device and based thereon the processor can turn off the projector, light sources, etc. when the orientation deviates from a normal range. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the projector disclosed by Ikehara in view of Harris in view of Parulski with the motion sensor and orientation tracking as disclosed by Vayser in order to turn off system components when the scanner/projector deviates from an established scanning range, thus eliminating unnecessary processing [Vayser ¶0025-¶0030, ¶0081-¶0083]. As disclosed by Vayser, when a projector/camera system deviates from an expected/normal path it is desirable to turn off one or more components, such as the light sources, as capturing and processing data is unnecessary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 2, 2022